Dore, J. P.
(dissenting). For the reasons stated by the learned Trial Justice and on the authority of Sleicher v. Sleicher (251 N. Y. 366) I dissent and vote to affirm. In addition this *333record shows that defendant knew of the existence of plaintiff’s annulment suit before the interlocutory decree became final and could have been made a party to that action had he sought to intervene (Tafall v. Tafall, 264 App. Div. 542).
Callahan, Botein and Bergan, JJ., concur with Brbitel, J.; Dore, J. P., dissents in opinion.
Judgment reversed, with costs to the appellant and judgment is directed to be entered in favor of the appellant dismissing the complaint herein, with costs. [See post, p. 862.]